Hallam, J.
(dissenting).
I dissent.
My opinion is that "the end of one year from the date” is a fixed *224time, not an uncertain time to be fixed by a jury, and that, when a contract requires an act to be done “at the end of one year from the date,” it means, just as it says, that the act must be done at the end of the year, and not at some indefinite time after the end of the year. If a note or contract should provide for the payment of money “at the end of one year from date,” the money would without doubt be due on the last day of the year. An option to be exercised at the end of the year must likewise be exercised on the day on which the year expires, or not at all. Magoffin v. Holt, 62 Ky. 95; Taylor v. Blair, 59 Hun, 347, 13 N. Y. Supp. 154; Lester v. Jewett, 11 N. Y. 453; Tilton v. Sterling Coal & Coke Co. 28 Utah, 173, 77 Pac. 758, 107 Am. St. 689, sustain this construction. I am aware that there are decisions to the contrary, but those here cited seem to be more consonant with construction of language according to its natural meaning.